CORRECTED JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-14-00033-CR

                            ERIC ALONZO GREER, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

Appeal from the 56th District Court of Galveston County. (Tr. Ct. No. No. 12-CR-3333).

         This case is an appeal from the final judgment signed by the trial court on
December 9, 2013. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that there was reversible error in the trial
court’s judgment. Accordingly, the Court reverses the trial court’s judgment and
remands the case to the trial court for further proceedings.

         The Court orders that this decision be certified below for observance.

Judgment rendered October 22, 2015.

Panel consists of Justices Keyes, Massengale, and Lloyd. Opinion delivered by Justice
Lloyd.